Citation Nr: 0931671	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  00-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as chest pain. 

2.  Entitlement to a rating in excess of 30 percent for 
medial meniscus tear with cyst of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to 
December 1981 and from April 1986 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which declined to reopen the 
claim of entitlement to service connection for a heart 
condition and continued the previous rating for the Veteran's 
right knee disability.  Jurisdiction of this appeal has since 
been transferred to the RO in Houston, Texas. 

The issue of entitlement to an increased rating for the 
Veteran's right knee disability was subject to prior remands 
by the Board in November 2005 and April 2007 to ensure 
compliance with due process requirements.  The evidentiary 
record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has 
been returned to the Board for further appellate review of 
this issue.  

The Board notes that, in a January 2009 rating decision, a 
separate 10 percent rating for degenerative arthritis of the 
right knee was granted.  The Veteran was advised in the 
decision that such issue was ancillary and inextricably 
intertwined with his pending appeal for an increased rating 
for medial meniscus tear with cyst of the right knee and no 
further action was required on his part.  As such, the Board 
finds this issue to be part and parcel of the Veteran's claim 
of entitlement to a rating in excess of 30 percent for medial 
meniscus tear with cyst of the right knee.  Therefore, the 
propriety of the initially assigned 10 percent rating for the 
Veteran's degenerative arthritis of the right knee is also 
properly before the Board.   

The Veteran requested a personal hearing before the Board in 
January 2000.  In March 2000, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.  See 38 C.F.R. § 20.704 (2008).

The Board has previously referred claims raised by the 
evidence of record to the RO for appropriate action.  It 
appears as though no action has been taken as of yet on the 
referred issues.  Therefore, the Board again refers the 
following claims to the RO for appropriate action:  (1) 
whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for depression and a left knee condition, (2) 
entitlement to service connection for a right shoulder 
condition and back pain, and (3) entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's medial meniscus tear with cyst of the right 
knee is manifested by subjective complaints of pain, 
swelling, stiffness, locking, weakness, and flare-ups with 
range of motion testing showing extension limited to no more 
than 20 degrees.

2.  The Veteran's degenerative arthritis of the right knee is 
manifested by X-ray evidence of minimal degenerative changes 
with subjective complaints of pain on motion with range of 
motion testing showing flexion limited to no more than 90 
degrees.
  
3.  The Veteran's right knee disability is not manifested by 
ankylosis; dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint; 
symptomatic removal of semilunar cartilage resulting in 
additional disability; impairment of the tibia or fibula; or 
genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
medial meniscus tear with cyst of the right knee are not met 
at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261-5257 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the right knee are not 
met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate an increased rating claim, the Board notes that 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Board notes that, during the course of the appeal, the 
Veteran was granted a separate 10 percent rating for 
degenerative arthritis of the right knee.  Specifically, in a 
January 2009 rating decision, the AOJ granted service 
connection for degenerative arthritis of the right knee and 
assigned an initial 10 percent rating, effective October 2, 
2008.  To the extent that this action represents a grant of 
service connection, the Court has held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  As such, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that the Veteran's separate 10 percent 
evaluation for degenerative arthritis of the right knee is 
considered part of his claim for an increased rating for his 
right knee disability, the Board finds that, as discussed 
below, VA's duty to notify has been met. 

Specifically, in correspondence dated in November 2004 and 
September 2007, the AOJ provided notice to the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2008) regarding his right knee claim.  
Specifically, the AOJ notified the Veteran of the information 
and evidence necessary to substantiate his claim for an 
increased rating for his right knee disability; the 
information and evidence that VA would seek to provide; and 
the information and evidence that the Veteran was expected to 
provide.  The AOJ explained that the Veteran must show that 
his disability had increased in severity and described the 
types of evidence that VA would consider in making this 
determination, such as statements from VA or private 
physicians, records from the Social Security Administration 
(SSA), medical records from state or local governments, or 
statements by current or former employers.  The Veteran was 
further notified that lay statements regarding his symptoms 
were also pertinent.  The September 2007 letter also informed 
him of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  

While the November 2004 and September 2007 letters were 
issued after the initial rating decision in September 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the November 2004 and September 2007 VCAA 
letters were issued, the Veteran's claim was readjudicated in 
the January 2005, November 2006, and September 2009 
supplemental statements of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

However, the Board notes that the November 2004 and September 
2007 letters did not meet all of the criteria as articulated 
by Vazquez-Flores, supra, i.e., the letters did not provide 
the Veteran with the criteria under which his right knee 
disability is rated or advise him of what specific symptoms 
are necessary to be granted a higher rating, nor was he 
advised to submit evidence demonstrating the impact his 
disabilities have on his daily life.  This being the case, 
the VCAA notice provided in this case was defective.  

The Federal Circuit has previously held that any notice error 
was presumed prejudicial and must result in reversal unless 
VA showed that the error did not affect the essential 
fairness of the adjudication by demonstrating that the 
essential purpose of the notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. 
Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case 
basis.  Id.  In addition, the Supreme Court rejected the 
Federal Circuit's reasoning, in part, because the Federal 
Circuit's framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general 
rule in non-criminal cases that the party that seeks to have 
a judgment set aside due to an erroneous ruling bears the 
burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  
Specifically, the November 2006 statement of the case advised 
the Veteran of all relevant, applicable rating criteria under 
which his right knee disability may be rated, to include 
those involving recurrent subluxation and lateral instability 
as well as limitation of flexion and extension.  

Moreover, the Board finds that the Veteran has demonstrated 
actual knowledge of the need to submit evidence, to include 
lay statements in addition to medical records, which 
demonstrate the impact his service-connected disability has 
on his employment and daily life.  Specifically, in a May 
2007 statement, the Veteran indicated that his right knee 
disorder had worsened as he had fallen numerous times due to 
the locking of his knee.  Additionally, upon VA examination 
in October 2008, the Veteran reported falling a week prior to 
the exam, being able to walk only about 100 feet, and 
requiring assistance while removing his shoes, socks, and 
pants.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claims.  

Accordingly, the Board finds that any VCAA notice error 
committed by the VA in this case was harmless.  All that the 
VCAA requires is that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

Relevant to the duty to assist, VA treatment records, private 
medical records, and SSA records have been obtained and 
considered.  The Veteran has not identified any additional, 
outstanding records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with VA examinations 
in September 1999, September 2003, and October 2008 in order 
to adjudicate his increased rating claims.  Neither the 
Veteran nor his representative have argued that the 
examinations are inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least since any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
Diagnostic Code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the overall severity of 
symptoms of the Veteran's service-connected right knee 
disabilities have remained relatively constant throughout the 
appellate period, thus staged ratings are not required here.

In the present case, service connection was established for 
medial meniscus tear with cyst of the right knee by rating 
decision in August 1991 and evaluated as noncompensably 
disabling under Diagnostic Code 5261-5257.  Relevant to the 
instant claim, in September 1997, the Veteran filed a claim 
for an increased rating and, during the pendency of the 
appeal, the rating for his right knee disability has been 
increased to the current 30 percent rating, with an 
additional separate 10 percent rating assigned for 
degenerative arthritis of the right knee pursuant to 
Diagnostic Code 5003-5260.  See Rating Decision, January 
2009.  The Veteran claims that his right knee disabilities 
are worse than reflected by the currently assigned 
evaluations and, therefore, increased ratings are warranted.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  

The hyphenated Diagnostic Code with respect to the Veteran's 
medial meniscus tear with cyst of the right knee indicates 
that limitation of extension under Diagnostic Code 5261 is 
the service-connected disorder and that recurrent subluxation 
or lateral instability under Diagnostic Code 5257 is a 
residual condition.  As such, the Board has considered the 
Veteran's right knee symptomatology of limitation of 
extension and recurrent subluxation/lateral instability with 
respect to his service-connected disability of medial 
meniscus tear with cyst of the right knee.  

Relevant to the Veteran's degenerative arthritis of the right 
knee, the hyphenated Diagnostic Code indicates that arthritis 
under Diagnostic Code 5003 is the service-connected disorder 
and that limitation of flexion under Diagnostic Code 5260 is 
a residual condition.  Therefore, his right knee 
symptomatology of arthritis and limitation of flexion are 
considered with respect to his service-connected disability 
of degenerative arthritis of the right knee.  

In this regard, as will be discussed below, the Board finds 
that the Veteran's medial meniscus tear with cyst of the 
right knee is manifested by subjective complaints of pain, 
swelling, stiffness, locking, weakness, and flare-ups with 
range of motion testing showing extension limited to no more 
than 20 degrees.  Additionally, his degenerative arthritis of 
the right knee is manifested by X-ray evidence of minimal 
degenerative changes with subjective complaints of pain on 
motion with range of motion testing showing flexion limited 
to no more than 90 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate Diagnostic 
Code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Ratings based on limitation of range of motion of the knee 
are found at Diagnostic Codes 5260 and 5261.  Standard motion 
of a knee is from 0 degrees extension (i.e. straight out) to 
140 degrees of flexion (i.e. bent knee).  38 C.F.R. § 4.71, 
Plate II (2008).  Under Diagnostic Code 5260, when flexion of 
the leg is limited to 60 degrees, a noncompensable rating is 
warranted.  When flexion is limited to 45 degrees, a 10 
percent rating is warranted.  Flexion limited to 30 degrees 
warrants a 20 percent rating, while flexion limited to 15 
degrees warrants the maximum 30 percent rating.  38 C.F.R. § 
4.71. 

Diagnostic Code 5261 rates based on limitation of extension.  
That code provides that when extension is limited to 5 
degrees, a noncompensable rating is assigned.  Extension 
limited to 10 degrees warrants a 10 percent rating.  When 
limitation of extension is at 15 degrees, a 20 percent rating 
is warranted.  Extension limited to 20 degrees warrants a 30 
percent rating.  Extension limited to 30 degrees warrants a 
40 percent rating, and limitation to 40 degrees warrants a 50 
percent rating.  Id.  

The diagnostic criteria applicable to recurrent subluxation 
or lateral instability is found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  Under that code, slight 
impairment is assigned a 10 percent rating, moderate 
impairment a 20 percent rating, and severe impairment a 30 
percent rating.  Id. 

Diagnostic Code 5258 allows a 20 percent evaluation for 
dislocation of semilunar cartilage if a Veteran is found to 
experience frequent episodes of "locking," pain, and 
effusion into the joint.  Diagnostic Code 5259 allows a 10 
percent evaluation for symptomatic removal of semilunar 
cartilage.  Id.  

Additional Diagnostic Codes referable to the knee are found 
at Diagnostic Codes 5256, 5262, and 5263.  However, as the 
evidence of record fails to demonstrate ankylosis, impairment 
of the tibia or fibula, or genu recurvatum, these Diagnostic 
Codes are inapplicable to the Veteran's disability and will 
not be addressed further.  

VA's General Counsel has held that a claimant who, as here, 
has both arthritis and instability of a knee may be granted 
separate evaluations under Diagnostic Codes 5003 and 5257, 
respectively, without violating the rule against pyramiding 
in 38 C.F.R. § 4.14.  Separate ratings for arthritis and 
instability have already been established in this Veteran's 
case during the pendency of the current appeal.  

The Board now turns to a discussion of the relevant lay and 
medical evidence regarding the severity of the Veteran's 
service-connected right knee symptomatology.  VA, private, 
and SSA records dated throughout the appellate period reflect 
subjective complaints of right knee symptomatology, to 
include pain, locking, and swelling. 

The Veteran underwent a VA examination with a contracted 
private provider in September 1999.  At that time, he 
complained of knee pain resulting in some weakness and 
stiffness with swelling that caused walking difficulties.  
Upon examination, there was no swelling, redness, or 
inflammation observed.  The examiner's findings regarding 
range of motion are unclear as they refer to percentage 
rather than degree.  VA examination, September 1999.  

November 2000 VA treatment records revealed no effusion or 
erythema.  There was tenderness to palpation at the lateral 
aspect of the Veteran's right knee.  MRI noted evidence of 
very small effusion in the suprapatellar pouch.  The lateral 
meniscus and cruciate ligaments did not reveal any 
significant abnormality. 

In a September 2003 VA examination, the Veteran reported that 
his knee pain had gradually worsened and that his knee locks 
and swells from time to time when he walks a lot.  He 
reported being unable to bend, squat, or stand for long 
periods of time.  The examination was complicated by the 
Veteran's refusal to sit on the examination table due to 
complaints about his nonservice-connected back condition.  
The Veteran insisted on being examined while seated in a 
chair, which the examiner stated made the examination 
difficult.  Nonetheless, the examination showed no 
subluxation, edema, weakness, lack of endurance, or 
incoordination.  There was some pain on palpation of the 
right knee with slight locking pain described by the Veteran.  
Range of motion was reported as flexion to 90 degrees, while 
lacking 20 degrees from full extension.  VA examination, 
September 2003.  

Upon most recent examination in October 2008, the Veteran 
reported constant daily pain.  He stated that he had fallen 
one week prior to the exam, and that his wife assisted him 
while taking off shoes, socks and pants.  The Veteran also 
reported flare-ups and post-activity swelling of the right 
knee.  He arrived at the examination wearing bilateral open 
patella knee braces.  The examiner stated that these 
restraints looked and sounded new, right out of the package, 
without any sign of wear or tear.  VA examination, October 
2008.

Again due to complaints of nonservice-connected back pain, 
the Veteran refused to fully participate in the examination.  
He preferenced the examination by warning the examiner that 
he would not attempt to bend his knee beyond 90 degrees.  
This resulted in a sub-optimal examination.  VA examination, 
October 2008.  As such, the Veteran is reminded that the 
"duty to assist is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
failure to cooperate in obtaining pertinent medical evidence 
presents difficulties in adequately evaluating the severity 
of his disability.  

Nonetheless, the examiner noted no pain on palpation, even 
shoe wear, and no callosity of the feet.  There was no edema, 
effusion, weakness, redness, or heat.  Range of motion showed 
full extension while supine with 20 degrees against gravity 
on the examination table.  Flexion to 90 degrees was 
obtained, at which point the Veteran refused to attempt any 
further.  Lachman and drawer tests of the right knee were 
negative.  X-rays revealed minimal degenerative changes 
involving the right knee joint.  VA examination, October 
2008. 

As the Veteran is not shown to have flexion of 60 degrees or 
less, an evaluation under Diagnostic Code 5260 (limitation of 
flexion) is inapplicable.  Resolving any reasonable doubt in 
the Veteran's favor, he is shown to have extension limited to 
no less than 20 degrees throughout the appellate period, thus 
an evaluation in excess of the current 30 percent is not 
warranted under Diagnostic Code 5261 for limitation of 
extension.  See 38 C.F.R. §§ 4.3, 4.71 (2008). 

The Board notes that VAOPGCPREC 9-04 provides that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  In the 
instant case, as discussed previously, the Veteran's 
limitation of extension is considered in connection with his 
30 percent rating assigned under Diagnostic Code 5261-5257 
for his medial meniscus tear with cyst of the right knee and 
his limitation of flexion is considered in connection with 
his 10 percent rating assigned under Diagnostic Code 5003-
5260 for his degenerative arthritis.  However, the Board has 
considered whether he should receive any additional, separate 
ratings for his limitation of extension or flexion.  In this 
regard, the Veteran's limitation of extension is of a 
severity that such is compensable under Diagnostic Code 5261; 
however, his limitation of flexion is noncompensable under 
Diagnostic Code 5260 and, therefore, separate ratings are not 
warranted under VAOPGCPREC 9-04.

Regarding Diagnostic Code 5257, the Board observes that the 
Veteran has subjectively reported episodes of locking that 
has occasionally resulted in falls in his written statements, 
treatment records, and at VA examinations; however, the 
objective evidence fails to demonstrate any subluxation or 
lateral instability of the right knee.  Specifically, on MRI 
in November 2000, the lateral meniscus and cruciate ligaments 
did not reveal any significant abnormality. Additionally, VA 
examinations conducted during the course of the appeal have 
failed to show objective evidence of subluxation or 
instability.  Significantly, on his most recent examination 
in October 2008, Lachman and drawer tests of the right knee 
were negative.  As such, a higher rating based on such 
symptoms is not warranted. 

The Board notes that the Veteran has had surgery to repair 
his medial meniscus tear.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 provides for the assignment of a maximum 10 percent 
rating based on symptomatic removal of the semilunar 
cartilage.  The Board acknowledges the Veteran's right knee 
to be symptomatic; however, such subjective symptoms of pain, 
swelling, stiffness, locking, weakness, and flare-ups and 
limited motion as shown on objective testing are included in 
his current 30 and 10 percent ratings assigned under 
Diagnostic Code 5261-5257 and 5003-5260, respectively.  
Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion 
is contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  The opinion 
finds that such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, the opinion states that limitation of motion is a 
relevant consideration under Diagnostic Code 5259.  As such, 
to assign a separate 10 percent rating under Diagnostic Code 
5259 would thus doubly compensate the Veteran for the same 
symptoms already considered and violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (it is possible for a Veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, 
however, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition).

The Rating Schedule also provides that dislocation of 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
However, the evidence fails to show frequent episodes of 
locking, pain, and effusion into the joint.  Specifically, 
while a November 2000 MRI revealed very small effusion in the 
suprapatellar pouch, objective testing has not revealed 
frequent episodes of effusion or otherwise shown swelling, 
redness, inflammation, edema, or heat.  Moreover, insofar as 
the Veteran has subjectively described experiencing episodes 
of locking, such symptoms are contemplated in his 30 percent 
evaluation under Diagnostic Code 5261-5257 as such takes into 
consideration subluxation and lateral instability.  
Therefore, to assign a separate 20 percent rating under 
Diagnostic Code 5258 would thus doubly compensate the Veteran 
for the same symptoms already considered and violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  
As such, the Board finds that the Veteran is not entitled to 
a higher or separate rating under Diagnostic Code 5258.

When evaluating disabilities of the musculoskeletal system,  
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond  
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
holding in DeLuca is inapplicable when a Veteran's disability 
rating is not based on range of motion testing.  Nonetheless, 
the preponderance of the evidence fails to show additional 
disability based on pain, weakened movement, excess 
fatigability, or incoordination in this case.  38 C.F.R. 
§§ 4.40, 4.45 (2008).  

Therefore, based on the preceding evidence, the Board finds 
that the Veteran is not entitled to a rating in excess of 30 
percent for his medial meniscus tear with cyst of the right 
knee or a rating in excess of 10 percent for his degenerative 
arthritis of the right knee.

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran has alleged 
that his right knee disabilities interferes with his 
employability.  However, the Board finds no evidence that the 
Veteran's service-connected right knee disabilities present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the Veteran's service-connected his 
right knee disabilities do not result in a marked functional 
impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for increased 
ratings for his right knee disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 30 percent for medial meniscus tear 
with cyst of the right knee is denied.  

An initial rating in excess of 10 percent for degenerative 
arthritis of the right knee is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a heart condition, claimed as chest 
pain, is ready for final adjudication.  See 38 C.F.R. § 19.9 
(2008).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

This claim was previously remanded by the Board in April 
2007, in part to obtain VA examination for the claimed heart 
disability.  The requested examination was conducted in 
October 2008, and the examiner concluded that the Veteran has 
no definable cardiac condition.  He reiterated that chest 
pain is merely a symptom which can have many different 
causes.  VA examination, October 2008.  In the absence of a 
current clinical diagnosis, service connection is 
unavailable.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  
However, in this case, the Board finds that the examination 
report is not complete.  Specifically, in an entry for stress 
test results, the examiner states "[a] thallium ETT has been 
ordered, results to follow in an addendum when available."  
No addendum or other report of these test results is found 
within the record.  As these test results may result in a 
diagnosable cardiac condition for which service connection 
could be granted, the test results must be obtained and 
considered prior to adjudication of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the results of the thallium 
stress test ordered in conjunction with 
the October 2008 cardiac examination.  

2.  After the above development is 
completed, return the Veteran's claims 
file to the VA examiner who conducted 
the October 2008 VA heart examination, 
if available.  If the same examiner is 
not available, the claims file should 
be forwarded to another appropriate 
physician to interpret the results of 
the cardiac test results in question.  

The examiner is asked to review the 
medical evidence added to the claims 
file since October 23, 2008, 
specifically to include the diagnostic 
test results of the October 2008 
thallium stress test.  In an addendum 
to the October 2008 report, the 
examiner must state whether the 
additional records show any diagnosed 
or definable cardiac condition.  If so, 
the examiner must render an opinion as 
to whether that cardiac condition was 
incurred in or aggravated by the 
Veteran's active military service.

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


